     Case 3:20-cv-01236-MMA-JLB Document 8 Filed 07/23/20 PageID.20 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   MARIA ELENA REYES,                                   Case No. 20-cv-1236-MMA (JLB)
12                                       Plaintiff,
                                                          ORDER REFERRING MATTER TO
13   v.                                                   UNITED STATES MAGISTRATE
                                                          JUDGE FOR REPORT AND
14   ANDREW SAUL, Commissioner of
                                                          RECOMMENDATION
     Social Security,
15
                                      Defendant.
16
17
18
19           On July 1, 2020, Maria Elena Reyes filed this social security appeal challenging
20   the denial of her “applications for disability insurance benefits and supplemental security
21   income” pursuant to 42 U.S.C. §§ 405(g), 1383(c). Doc. No. 1 ¶¶ 3, 6. All matters in
22   this social security appeal are hereby referred to United States Magistrate Judge Jill L.
23   Burkhardt for report and recommendation pursuant to Section 636(b)(1)(B) of Title 28 of
24   the United States Code, and Civil Local Rule 72.1. See 28 U.S.C. § 636(b)(1)(B); CivLR
25   72.1.
26           IT IS SO ORDERED.
27   Dated: July 23, 2020
28

                                                      1
                                                                               20-cv-1236-MMA (JLB)
